EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 22 August 2022.  Claims 1-8, 10-18 and 20 are now pending.  The Examiner acknowledges the amendments to claims 1, 5, 8, 11, 13, 15 and 18, as well as the cancellation of claims 9 and 19.

The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 3, “locations” has been changed to –body locations--.
At line 7 of claim 5, “PPTs” has been changed to –PTTs--.
At line 2 of claim 13, “locations” has been changed to –body locations--.
At line 7 of claim 15, “PPTs” has been changed to –PTTs--.

Reasons for Allowance
Claims 1-8, 10-18 and 20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-8 and 10, while the prior art teaches a system, comprising: at least one storage device storing instructions; and at least one processor in communication with the at least one storage device, where when executing the instructions, the at least one processor is directed to perform operations comprising: receiving a first signal representing heart activity of a subject; receiving a plurality of second signals representing time-varying information on at least one pulse wave of the subject, the plurality of second signals corresponding to a plurality of body locations of the subject respectively; determining a plurality of pulse transit times (PTTs) based on the plurality of second signals and the first signal; determining a plurality of blood pressures of the subject based on the plurality of PTTs respectively, the plurality of blood pressures corresponding to the plurality of body locations respectively; determining relation information among the plurality of blood pressures; generating guide information associated with the subject based on the relation information; and transmitting the guide information to a terminal device associated with the subject, the prior art of record does not teach or fairly suggest a system as claimed by Applicant, wherein the relation information includes: a distribution of the plurality of blood pressures corresponding to the plurality of body locations of the subject; and a comparison of the plurality of blood pressures corresponding to the plurality of body locations with a plurality of reference blood pressures respectively corresponding to the plurality of body locations.
Regarding claims 11-18 and 20, while the prior art teaches a method comprising: receiving a first signal representing heart activity of a subject; receiving a plurality of second signals representing time-varying information on at least one pulse wave of the subject, the plurality of second signals corresponding to a plurality of body locations of the subject respectively; determining a plurality of pulse transit times (PTTs) based on the plurality of second signals and the first signal; determining a plurality of blood pressures of the subject based on the plurality of PTTs respectively, the plurality of blood pressures corresponding to the plurality of body locations respectively; determining relation information among the plurality of blood pressures; generating guide information associated with the subject based on the relation information; and transmitting the guide information to a terminal device associated with the subject, the prior art of record does not teach or fairly suggest a method as claimed by Applicant, wherein the relation information includes: a distribution of the plurality of blood pressures corresponding to the plurality of body locations of the subject; and a comparison of the plurality of blood pressures corresponding to the plurality of body locations with a plurality of reference blood pressures respectively corresponding to the plurality of body locations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791